DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 04 January 2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 29 August 2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-164101 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
50.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO document (WO 0050687) in view of Hamada et al (20160177084).
The WIPO document teaches a wire rope (Figure 1) comprising:
a core rope made of metal (Detail 18; Page 6, line 20);
a polymer covering layer (Detail 12) covering the outer peripheral surface of said core rope; and
multiple side strands made of metal (Detail 14; Page 6, lines 15-16) wound on the outer peripheral surface of said core rope covered with said covering layer.  While the WIPO document essentially teaches the invention as detailed, it fails to specifically teach the polymer covering layer is made of a composite resin in which cellulose nanofibers are blended with a matrix resin.  Hamada, however, teaches that such covering layers are well known in the art 
In regards to Claim 2, the WIPO document teaches spacers are placed between mutually adjacent side strands, with said spacers being made of said composite resin (At Details 16).
In regards to Claim 3, Hamada teaches the content of the cellulose nanofibers in said composite resin is 5 to 50 wt% (Paragraph 34).
In regards to Claim 4, both the WIPO document and Hamada teach using any one resin from among polyethylene, polypropylene, polyurethane, polyamide, polyphenylene ether, polyoxymethylene, polyester, polylactam, fluorine and epoxy (WIPO: Page 5, lines 7-11; Hamada: Paragraph 36).
The WIPO document also teaches a wire rope (Figure 1) comprising:
a polymer core material (Detail 12); and
multiple side strands made of metal (Detail 14; Page 6, lines 15-16) wound on the outer peripheral surface of said core material.
While the WIPO document essentially teaches the invention as detailed, it fails to specifically teach the polymer core material is made of a composite resin in which cellulose nanofibers are blended with a matrix resin.  Hamada, however, teaches that such polymer core materials are well known in the art (Paragraphs 45, 46, 48, 50).  It would have been obvious to 
In regards to Claim 6, the WIPO document teaches spacers are placed between mutually adjacent side strands, with said spacers being made of said composite resin (At Details 16).
In regards to Claim 7, Hamada teaches the content of the cellulose nanofibers in said composite resin is 5 to 50 wt% (Paragraph 34).
In regards to Claim 8, both the WIPO document and Hamada teaches using any one resin from among polyethylene, polypropylene, polyurethane, polyamide, polyphenylene ether, polyoxymethylene, polyester, polylactam, fluorine and epoxy (WIPO: Page 5, lines 7-11; Hamada: Paragraph 36).
The WIPO document also teaches a wire rope (Figure 1) comprising:
a core selected from one of (1) a composite resin core material or (ii) a core rope made of metal and having a composite resin covering layer covering the outer peripheral surface of said core rope (Detail 18; Page 6, line 20; Detail 12); and
multiple side strands made of metal (Detail 14; Page 6, lines 15-16) wound on the outer peripheral surface of said core.
While the WIPO document essentially teaches the invention as detailed, it fails to specifically teach the composite resin core material and said composite resin covering layer are formed of a composite resin in which cellulose nanofibers are blended with a matrix resin.  
In regards to Claim 10, Hamada teaches the content of the cellulose nanofibers in said matrix resin is 5 to 50 wt% (Paragraph 34).
In regards to Claim 11, both the WIPO document and Hamada teaches using any one resin from among polyethylene, polypropylene, polyurethane, polyamide, polyphenylene ether, polyoxymethylene, polyester, polylactam, fluorine and epoxy (WIPO: Page 5, lines 7-11; Hamada: Paragraph 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Deconinck et al (20140374195) Figure 1, Hachisuka et al (20130055696) Figure 1, and Itaya (20080314016) Figure 1 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732